Citation Nr: 1025751	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  06-18 078	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for interstitial cystitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The Veteran served on active duty from July 1986 to July 1990.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 decision by the RO.  In May 2009, the 
Board remanded this issue, along with a claim of entitlement to 
service connection for irritable bowel syndrome.  Subsequently, 
by a February 2010 rating decision, the RO in Huntington, West 
Virginia granted the claim of service connection for irritable 
bowel syndrome.  This issue is therefore no longer on appeal.


FINDING OF FACT

The Veteran's interstitial cystitis is not attributable to his 
period of military service.


CONCLUSION OF LAW

The Veteran does not have interstitial cystitis that is the 
result of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim on appeal has been accomplished.  
Through an October 2005 notice letter, the RO notified the 
Veteran of the information and evidence needed to substantiate 
his claim of service connection for interstitial cystitis.  The 
notice letter did not provide the Veteran with the general 
criteria for assigning disability ratings and effective dates, 
but it should be pointed out that no such issue is now before the 
Board.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Consequently, a remand to address rating or effective 
date questions would not be helpful to the Veteran with respect 
to the appeal of his service connection claim.

The Board also finds that the October 2005 letter satisfies the 
statutory and regulatory requirement that VA notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO 
notified the Veteran that VA was responsible for obtaining 
relevant records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment provider, 
or an employer.  Additionally, the notice letter asked the 
Veteran to submit medical evidence, opinions, statements, and 
treatment records regarding his claimed disability.  
Consequently, a remand of the issue on appeal for further 
notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the issue on 
appeal.  The Veteran's service treatment records have been 
obtained and associated with the claims file, as have treatment 
records from VA and from the Southern Ohio Medical Center.  
Significantly, records from other providers identified by the 
Veteran, and for which he provided releases, were sought by the 
agency of original jurisdiction (AOJ), but no records were 
received.  The AOJ notified the Veteran each time, informed him 
that records were not received, and encouraged him to provide the 
records.  He was told that the AOJ would decide his claim if he 
did not respond within 30 days.  There was no response.

Additionally, in September 2009, the Veteran was provided a VA 
examination in connection with his claim, the report of which is 
of record.  The examination report contains sufficient evidence 
as to whether the Veteran has interstitial cystitis traceable to 
his period of military service.  The examiner reviewed the file 
and considered all the evidence of record, including the 
Veteran's service treatment records.  Thus, VA has properly 
assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Service connection is warranted for disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1131.  To establish a 
right to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"--the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  

The Veteran can attest to factual matters of which he has first-
hand knowledge, such as experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a lay person is 
competent to identify the medical condition (noting that 
sometimes the lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
lay person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether the evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

When, after consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, such doubt will 
be resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 C.F.R. § 3.102.  

In this case, the Veteran contends that service connection is 
warranted for interstitial cystitis.  In support of his claim, he 
specifically points to a September 20, 2005, letter by James. M. 
Krick, DO, FACOS, which indicates that symptoms are many times 
misinterpreted in young male individuals resulting in treatment 
for inflammatory conditions like prostatitis or epididymo-
orchitis instead of interstitial cystitis.  

Dr. Krick's letter indeed points out the possibility of 
misinterpretation of symptoms in young males, and notes that the 
Veteran had treatment for symptoms around the time of his 
military service even though the diagnosis of interstitial 
cystitis was not made until 1998.  Dr. Krick opined that the 
Veteran undoubtedly had had interstitial cystitis since before 
his discharge from military service in 1990.  As background to 
this opinion, Dr. Krick noted that the Veteran had been under his 
care since May 1998.  He reported that interstitial cystitis 
typically waxed and waned over time and that the Veteran had had 
rather severe exacerbations in recent years.  It was noted that 
the Veteran had had interstitial cystitis for most of his adult 
life, but "likely the symptoms did [not] completely manifest 
until after separating from [m]ilitary [s]ervice."  

The Veteran was examined by VA in September 2009.  It was noted 
that the date of onset of cystitis was 1998.  The examiner 
reviewed the entire record, including the Veteran's service 
treatment records (STRs) and pointed out that chronic cystitis 
was not clearly established in service.  It was also noted that 
cystitis had been confirmed by biopsy, which was evidence that it 
was not related to irritable bowel syndrome, but instead was a 
distinct condition.  

The Board notes no complaint or medical entry relating to any 
urinary symptom during service.  The Veteran was seen regularly 
for problems with temporomandibular joint dysfunction, but no 
reference to any urinary problem was made.  In fact, none is 
evident until the Veteran was seen in May 1998 when he was 
admitted with a complaint of pain in the urinary tract.  This 
information from the record undermines Dr. Krick's opinion.  The 
lack of any showing of complaint or symptom in service, 
especially when the Veteran was regularly seen for other 
complaints, leads the Board to conclude that the Veteran did not 
experience the symptoms that led Dr. Krick to opine that the 
Veteran had had cystitis before leaving military service.  In 
short, Dr. Krick's opinion is based on an inaccurate factual 
premise-namely that the Veteran had urinary symptoms during 
service and off and on thereafter.  In presenting his appeal to 
VA, the Veteran has not specifically asserted that he was having 
such problems during service or regularly thereafter.  As noted 
by the VA examiner, no problems were noted in service.  There was 
no suggestion, for that matter, that the Veteran had had any 
problems prior to 1998 that may have been misinterpreted or 
treated as prostatitis or an inflammatory process other than 
cystitis.  

When the Veteran was admitted to Southern Ohio Medical Center in 
May 1998, the admitting diagnosis was pain in the urinary tract 
with blockage to be ruled out.  Such a notation implies that he 
had not had symptoms like this before, or if he had, they had not 
been such as to warrant a clinical work-up sufficient to 
determine what he had.  The preoperative diagnosis was 
prostatitis with urinary stricture to be ruled out.  Perhaps the 
symptoms were, as suggested by Dr. Krick, easily misinterpreted 
at that point, but the salient detail in this case is that Dr. 
Krick's letter suggested that there was in fact a much earlier 
misinterpretation of symptoms that the Veteran had experienced--
even during service or shortly thereafter--that caused Dr. Krick 
to conclude that the Veteran had had interstitial cystitis before 
leaving military service.  This is not supported by the STRs or 
even by the Veteran's statements on appeal.  It is hard to 
imagine that the Veteran would have had symptoms, even those that 
may have waxed and waned, and be treated for such symptoms around 
the time of his military service with progressive worsening as 
suggested by Dr. Krick, and then appear at Southern Ohio Medical 
Center almost 8 years after service without any mention of a 
history of symptoms prior to 1998.  His complaint, without 
elaboration of any history, was merely "pain in the urinary 
tract," which indicates that even the Veteran was unaware of any 
possible explanation for such a symptom.  For these reasons, the 
Board does not find Dr. Krick's letter convincing.  Although his 
conclusion may be sound as to the medical principles involved in 
this case, especially with respect to the difficulty diagnosing 
the condition or the nature of such a problem, the factual 
premise underlying his conclusion is incorrect.  There is no 
evidence of the Veteran being treated for, or even complaining 
of, symptoms around the time of his military service.  Even while 
prosecuting this appeal, the Veteran has not asserted that he had 
urinary tract symptoms or bladder problems in service.  (When he 
filed his initial claim of service connection in August 1990, a 
month after separation, the Veteran did not mention any urinary 
problem.)

The Board finds the VA examiner's conclusion, although not very 
well articulated, more persuasive than Dr. Krick's.  The absence 
of evidence of treatment or complaint during service, the strong 
suggestion in the available record as explained above that the 
Veteran had in fact not had symptoms until he was seen in May 
1998 with a complaint of pain in the urinary tract, and the 
absence of contention on appeal of any problem during military 
service, leads the Board to conclude that the preponderance of 
the evidence is against this claim.  


ORDER

Service connection for urinary cystitis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


